Citation Nr: 0319759	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for Crohn's disease.  

2.  Entitlement to an effective date earlier than April 24, 
1995 for the grant of service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	Scott Anderson, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.A.




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1938 to May 
1941, and from March 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted service 
connection for Crohn's disease, and assigned an initial 
disability rating of 30 percent, effective from June 12, 
1996.  In May 2001, the veteran entered notice of 
disagreement with the initial rating and effective date 
determinations of this decision.  The RO issued a statement 
of the case in February 2002, which granted an effective date 
for Crohn's disease of April 24, 1995.  The veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
April 2002. 

The Board notes that, at a February 2003 Board 
videoconference hearing, the veteran's attorney raised a 
claim of clear and unmistakable error (CUE) in all rating 
decisions denying service connection for the symptoms that 
included diarrhea during service and which were eventually 
diagnosed as Crohn's disease.  He referred generally to a 
claim pursued by the veteran since the early 1950s.  The 
record reflects an August 1950 RO rating decision denial of 
service connection for proctosigmoiditis and pyuria, claimed 
as service connection for chronic diarrhea.  It appears, 
therefore, that the veteran is raising a CUE claim for 
reversal or revision of an August 1950 rating decision that 
denied service connection for symptoms of Crohn's disease 
(variously diagnosed or characterized).  The veteran's 
attorney indicated that he was alleging that the "error" 
was failure by VA to obtain a valid or definite diagnosis of 
the symptoms later diagnosed as Crohn's disease.  The issue 
of CUE in an August 1950 rating decision, or any other RO 
rating decision, however, has not been adjudicated, 
developed, or certified for appellate review.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the Board is remanding to the 
RO for adjudication the issue of CUE in an August 1950 rating 
decision.

As the outcome of a decision by the RO as to whether an 
August 1950 rating decision, or any subsequent RO rating 
decision, contained CUE has the "very real potential" of 
having "a meaningful impact upon the question of" 
determination of initial rating assignment for Crohn's 
disease and upon the question of whether an effective date 
earlier than April 24, 1995 is warranted for the grant of 
service connection for Crohn's disease, the Board finds that 
the issues of entitlement to an earlier effective date and 
the appeal of initial rating for Crohn's disease are 
inextricably intertwined with the remanded issue of CUE.   
Hoyer v. Derwinski, 
1 Vet. App. 208, 210 (1991).  As the issues on appeal - 
entitlement to an initial disability rating in excess of 30 
percent for Crohn's disease, and whether an effective date 
earlier than April 24, 1995 is warranted for the grant of 
service connection for Crohn's disease - are inextricably 
intertwined with the issue of CUE, the Board is remanding 
these issues to the RO.  

Under 38 U.S.C.A. § 7111 (West 2002), and implementing 
regulations at 38 C.F.R. §§ 20.1400-20.1411 (2002), the Board 
has been granted the authority to revise a prior decision of 
the Board on the grounds of CUE.  A claim requesting review 
under this statute may be filed at any time after the 
underlying Board decision is made.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
A request for revision of a Board decision based on CUE may 
be instituted by the Board on its own motion or upon request 
of the claimant.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.  In this case, at the February 
2003 videoconference hearing, the veteran's attorney also 
raised a motion for reversal or revision of a June 1994 Board 
decision (erroneously identified as a June 1993 Board 
decision).  At the personal hearing, the Board advised the 
veteran and his attorney that they needed to specifically 
identify by month and year the date of any RO rating or Board 
decision in which the veteran was alleging CUE, and must 
allege the particular error in any RO or Board decision.  At 
the personal hearing, the Board advised the veteran and his 
attorney that the question of whether there is CUE in a Board 
decision is a question the Board dockets and decides 
separately from an earlier effective date issue.  The Board 
will defer ruling on the veteran's motion to revise a June 
1994 Board decision on the grounds of CUE until after the 
RO's adjudication of the separately docketed issue of whether 
an August 1950 RO rating decision contains CUE.  After the 
case is returned to the Board from the RO, the Board will 
separately docket and address the motion to revise a June 
1994 Board decision on the grounds of CUE.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

The Board points out that the veteran has not been afforded 
an examination of his Crohn's disease for a number of years.  
The United States Court of Appeals for Veterans Claims has 
held that, where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his Crohn's 
disease since December 1999.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected Crohn's disease.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
indicate in writing that relevant 
documents have been reviewed.  

3.  The RO should afford the veteran the 
opportunity to submit any additional 
argument he or his attorney may have 
concerning the issue of whether the rating 
decision of August 1950, which denied 
service connection for proctosigmoiditis 
and pyuria (claimed as chronic diarrhea), 
or any other rating decision, was clearly 
and unmistakably erroneous.  The RO should 
then adjudicate the issue of whether an 
August 1950 RO rating decision denial of 
service connection for proctosigmoiditis 
and pyuria (which had been claimed as 
chronic diarrhea) should be reversed or 
revised on the basis of CUE.  The veteran 
and his representative should be 
appropriately notified of the decision.

4.  In the event that the August 1950 
rating decision, or subsequent RO rating 
decision, is not found to be clearly and 
unmistakably erroneous, the RO should 
review the claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied with regard to the issues of 
entitlement to an initial disability 
rating in excess of 30 percent for Crohn's 
disease and entitlement to an effective 
date earlier than April 24, 1995 for the 
grant of service connection for Crohn's 
disease.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate the claims, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).    

5.  Thereafter, as applicable, the RO 
should readjudicate the issues of 
entitlement to an initial disability 
rating in excess of 30 percent for Crohn's 
disease and entitlement to an effective 
date earlier than April 24, 1995 for the 
grant of service connection for Crohn's 
disease.  If any benefit sought on appeal 
(higher initial rating for Crohn's disease 
and earlier effective date for service 
connection for Crohn's disease) remains 
denied, the appellant should be furnished 
a supplemental statement of the case that 
addresses any additional evidence added to 
the record since the February 2002 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


